UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 28, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, No par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of September 27, 2008 was $3,659,114. There were a total of 4,824,021 shares of the Registrant’s Common Stock outstanding as of May 14, 2009. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents have been incorporated by reference into the parts indicated: PART OF FORM 10-K DOCUMENT PART III Registrant’s PROXY STATEMENT for its 2009 Annual Meeting of Shareholders to be filed no later than 120 days after the close of the fiscal year ended March 28, 2009. 2 TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A Risk Factors 8 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Submission Of Matters To A Vote Of Security Holders 10 PART II Item 5. Market For Common Equity, Related Shareholder Matters and Issuer Repurchases of Equity Securities 11 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis Of Financial Condition and Results Of Operation 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Financial Statements and Supplementary Data 21 Consolidated Balance Sheets as of March 28, 2009 and March 29, 2008 22 Consolidated Statements of Operations for the years ended March 28, 2009 andMarch 29, 2008 23 Consolidated Statements of Shareholders’ Equity for the years ended March 28, 2009and March 29, 2008 24 Consolidated Statements of Cash Flows for the years ended March 28, 2009 andMarch 29, 2008 25 Notes to Consolidated Financial Statements 26 Report of Independent Registered Public Accounting Firm 35 Item 9. Changes In and Disagreements With Accountants On Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers, and Corporate Governance 37 Item 11. Executive Compensation 38 Item 12. Security Ownership Of Certain Beneficial Owners and Management and Related Shareholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 38 PART IV Item 15. Exhibits And Financial Statements Schedules 39 SIGNATURES 41 Exhibit 21 Significant Subsidiaries 42 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 43 Exhibit 31.1 CEO Certifications Under Section 302 of the Sarbanes-Oxley Act of 2002 44 Exhibit 31.2 CFO Certifications Under Section 302 of the Sarbanes-Oxley Act of 2002 45 Exhibit 32.1 CEO Certifications Under Section 906 of the Sarbanes-Oxley Act of 2002 46 Exhibit 32.2 CFO Certifications Under Section 906 of the Sarbanes-Oxley Act of 2002 47 3 PART 1 The forward-looking statements included in this report including, without limitation, statements containing the words “believes”, “anticipates”, “estimates”, “expects”, “intends” and words of similar import, which reflect management’s best judgment based on factors currently known, involve risks and uncertainties.Actual results could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including but not limited to those discussed under “Certain Factors
